DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed March 9, 2022 is acknowledged.  Claims 1, 3, 4, 7, 10, 13, 17, 19, 22, 24-26, and 29-31 are pending in the application.  Claims 2, 5, 6, 8, 9, 11, 12, 14, 15, 16, 18, 20, 21, 23, 27, and 28 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Newly added claim 31 recites “The frozen water ice composition according to claim 1 having an overrun in the range of 20 to 250%”.  However, the instant specification fails to provide support for an overrun of 20 to 250% (vs. 0 to 200%) for water ice.  See P11, L12-13 of the instant specification and the recitation of “The frozen confection can have an overrun in the range of 0 to 200%, when formulated as a water ice or sorbet.  An ice cream product usually has an overrun in the range of 20 to 250%” (emphasis added).  Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.
The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  SEE MPEP 2163.05.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It is noted that the meaning of the following terms and phrases presented in the claims are determined by the definitions and descriptions provided in the instant specification:  
“Polyol” is defined herein on page 3 line 25 through page 4 line 3 as a sugar alcohol having less than 4kcal per gram, wherein the term specifically does not refer to glycerol.
“Substantially free from intense sweetener and polyol” means that the composition contains less than 0.6% polyol and has a contribution of sweetness by intense sweeteners (CSIS) of 0-50 (page 4 lines 4-18).
“Added sugars” refers to all sugars added to the confection by the manufacturer plus sugars naturally present in honey, syrups and fruit juices added for sweetening purpose only, i.e. without delivering the fruit taste of the product.  It excludes sugars naturally present in the milk ingredient (such as lactose) or coming from the fruit.  Page 5 lines 7-10.
“Added fructose” refers to the fructose delivered by raw materials introduced in the frozen confection for sweetening purposes and not fructose naturally occurring in raw fruit material.  Page 5 line 16 through page 6 line 2.
“Multifunctional flavors” refers to the flavors that in addition to flavor deliver a function to the product, such as texture (page 6 lines 15-16).


Claims 1, 3, 4, 7, 10, 13, 17, 19, 22, 24, 25, 26, 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lacy et al. US 20070134404 (hereinafter “Lacy”) in view of Lometillo et al. US 20020164403 (hereinafter “Lometillo”) and Saikali et al. US 20100124599 (hereinafter “Saikali”).
With respect to claim 1, Lacy relates to ice confections such as water ices (paragraphs [0001] and [0035]), and the term water ice refers to a foodstuff intended for consumption in the frozen state (paragraph [0007]) (frozen water ice composition).
Regarding the limitation of the composition comprising carbohydrates and a total carbohydrates content of the frozen water ice composition not exceeding 29 wt% based Lacy teaches the ice confection comprises total sugar in an amount of less than 17% and 2 to 25% of digestible complex saccharides by weight of the ice confection (Abstract and paragraphs [0019] and [0020]) which overlaps the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of the carbohydrates comprising an added sugar consisting of a combination of sucrose and glucose syrup in claim 1, Lacy teaches the total sugar may comprise sucrose (paragraph [0026]) and the digestible complex saccharide is glucose syrup (paragraph [0028]).
Regarding the limitation of the added sugar is present in an amount of from 8.4 to 10.8 wt.% based on the total frozen water ice composition in claim 1, Lacy teaches the ice confection comprises total sugar, which may comprise sucrose (paragraph [0026]), in an amount of less than 17% and 2 to 25% of digestible complex saccharides (glucose syrup, paragraph [0028]) by weight of the ice confection (Abstract and paragraph [0020]) which overlaps the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of 0 to 1 wt. % of the total frozen water ice composition is fructose in claim 1, Lacy teaches there is less than 9% of fructose by weight of the ice confection (paragraph [0025]) which includes 0 and encompasses the claimed range.  prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of the frozen water ice composition has a total solids content above 17 wt.% of the total frozen water ice composition in claim 1, Lacy teaches the total solids content is at least 17% by weight of the ice confection (paragraph [0023]).
Regarding the limitation of the composition contains no added fructose in claim 1, Lacy teaches there is less than 9% of fructose by weight of the ice confection (paragraph [0025]) which includes 0.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of the composition is free of protein in claim 1, Lacy teaches water ice refers to a protein free foodstuff intended for consumption in the frozen state (paragraph [0007]).
Regarding the limitation of composition is substantially free of intense sweetener and polyols in claim 1, Lacy teaches the ice confections can be formulated without the use of non-saccharide sweeteners, which include intense sweeteners and sugar alcohols (paragraphs [0014]-[0016], [0019], and [0049]).
Regarding the limitation of the composition has a total oligosaccharides and polysaccharides content of less than 10 wt.% based on the total frozen water ice Lacy teaches an embodiment with at least 2% of non-digestible saccharides, such as oligofructose, inulin, polydextrose, and/or resistant starch (oligosaccharides and polysaccharides) by weight of the ice confection (paragraphs [0029]-[0033], [0045], and [0046] and Example 6 in Table 2, P4) as well as embodiments without non-digestible saccharides (Examples 1-5 in Table 2, P4; and paragraphs [0045]-[0046]).  Thus, the quantities of non-digestible saccharides in Lacy encompass the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of (i) the frozen water ice composition consists of the water, the carbohydrates, a flavor, and a color or (ii) the frozen water ice composition consists of the water, the carbohydrates, a flavor, a color, a fruit juice, citric acid, and a stabilizer selected from the group consisting of locust bean gum, guar gum, alginates, cellulose, xanthan gum, carboxymethylcellulose, microcrystalline cellulose, carrageenans, pectins, and mixtures thereof in claim 1, Lacy teaches the ice confection contains water (paragraph [0022]), total sugar and digestible complex saccharides (carbohydrate, Abstract and paragraphs [0019] and [0020]) (i).  Lacy 
However, Lacy does not expressly disclose the ice confection formulation contains a flavor and a color (i and ii).
Lometillo teaches water ice products are made with or without added flavor and color (paragraph [0006]).  
Based upon the fact Lacy and Lometillo similarly teach water ice compositions, Lometillo teaches water ice novelty products come in a variety of colors and flavors (paragraph [0002]) and can be flavored or colored as desired (paragraph [0006]), and the simple selection of a particular color or flavor of the water ice confection is a matter of choice and does not provide a patentable feature over the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Lometillo, to include flavor and color in the water ice confection of Lacy based in its suitability for its intended purpose with the expectation of successfully preparing an organoleptically and aesthetically desirable water ice product. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07.  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid,
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Regarding the limitation of the frozen water ice composition has a total energy content below 170 Kcal per 100 g of the frozen water ice composition as recited in claim 1, Lacy does not expressly disclose this feature.
Saikali teaches ice confection compositions, including water ice, with energy values in the range of 40 to 160 kcal/100 g (paragraphs [0020], [0039], and [0067]).
Given that Saikali and Lacy similarly teach preparing reduced sugar ice confections with pleasant taste and texture without using sugar alcohols/polyols or intense sweeteners (Saikali: paragraphs [0011]-[0013]; and Lacy: paragraphs [0001], [0014]-[0016], [0019], and [0049]), the energy of the ice confection is a function of the types and amounts of the ingredients selected (Lacy: paragraphs [0010]-[0013], [0019], and [0049]), and the claimed combination of ingredients and quantities thereof have been taught in Lacy as discussed above (Abstract; paragraphs [0020], [0024]-[0029], [0045], and [0046]; and Table 2, P4), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 3, Lacy teaches the ice confection comprises total sugar, which may comprise sucrose (paragraph [0026]), in an amount of less than 17% and 2 to 25% of digestible complex saccharides (glucose syrup, paragraph [0028]) by weight of the ice confection (Abstract and paragraphs [0019] and [0020]) which overlaps the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  


With respect to claim 4, Lacy teaches the ice confection comprises total sugar in an amount of less than 17% and 2 to 25% of digestible complex saccharides by weight of the ice confection (Abstract and paragraphs [0019] and [0020]) which overlaps the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie
With respect to claim 7, Lacy in view of Lometillo teaches the water ice composition comprises a multifunctional flavor in an amount of from 0.05 to 4 wt. % based on the total frozen water ice composition since Lometillo teaches fruit flavors are preferably added at a level of from about 2 to 15% by weight (paragraph [0021]) and Lacy teaches fruit extracts, pulp, or other fruit preparations may be used fresh, concentrated, or dehydrated in the ice confection (paragraph [0008]).  A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. e.g., In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). 

With respect to claim 10, Lacy teaches there is less than 9% of fructose by weight of the ice confection (paragraph [0025]) which includes 0.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 13 and regarding the limitation of the frozen water ice composition has a total energy content below 85 Kcal per 100 g of the frozen water ice composition, Lacy does not expressly disclose this feature.
Saikali 
Given that Saikali and Lacy similarly teach preparing reduced sugar ice confections with pleasant taste and texture without using sugar alcohols/polyols or intense sweeteners (Saikali: paragraphs [0011]-[0013]; and Lacy: paragraphs [0001], [0014]-[0016], [0019], and [0049]), the energy of the ice confection is a function of the types and amounts of the ingredients selected (Lacy: paragraphs [0010]-[0013], [0019], and [0049]), and the claimed combination of ingredients and quantities thereof have been taught in Lacy as discussed above (Abstract; paragraphs [0020], [0024]-[0029], [0045], and [0046]; and Table 2, P4), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed range of total energy content, from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 17, Lacy teaches the solids content of the ice confection is at least 17% (paragraph [0023]), which overlaps the claimed ranged.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie
Regarding the limitation of the stabilizer in claim 17, Lacy teaches the stabilizer is selected from locust bean gum, carrageenan, guar gum, carboxymethyl cellulose, or mixtures thereof (paragraph [0036]), and preferably the stabilisers are present at a level of 0.05 to 1% by weight of the ice confection.  Lometillo also teaches adding a stabilizer to the water ice product at a level of from about 0.1 to 1.5% by weight (paragraph [0022]).  Given that Lacy and Lometillo similarly teach water ice compositions and Lometillo teaches the stabilizer is used as a viscosity modifier and as texture and body enhancers (paragraph [0024]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed range, from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of the total carbohydrates content in claim 17, Lacy teaches the ice confection comprises total sugar in an amount of less than 17% and 2 to 25% of digestible complex saccharides by weight of the ice confection (Abstract and paragraphs [0019] and [0020]) which overlaps the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie
With respect to claim 19, Lacy teaches the water ice is substantially fat free (paragraph [0007]).

With respect to claim 22, Lacy teaches the glucose syrup comprises glycose syrup having a DE in the range of 20 to 45 DE (paragraph [0028]), which overlaps the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 24, Lacy teaches the solids content of the ice confection is at least 20% (paragraph [0023]).

With respect to claim 25, Lacy teaches the ice confections can be formulated without the use of non-saccharide sweeteners, which include intense sweeteners and sugar alcohols (paragraphs [0014]-[0016], [0019], and [0049]).

With respect to claim 26, Lacy teaches the ice confections can be formulated without the use of non-saccharide sweeteners, which include intense sweeteners and sugar alcohols such as sorbitol, mannitol, acesulfame K, aspartame, cyclamate, isomalt, saccharin, sucralose, thaumatin, neohesperidine, neotame, maltitol, lactitol, xylitol, and erythritol, and the reference is silent with respect to the presence of salt of aspartame-acesulfame (paragraphs [0014]-[0016], [0019], and [0049]).


With respect to claim 29, Lacy teaches the ice confection contains total sugar and digestible complex saccharides (carbohydrate, Abstract and paragraphs [0019] and [0020]), the total sugar may comprise sucrose (paragraph [0026]), and the digestible complex saccharide is glucose syrup (paragraph [0028]).

With respect to claim 30, Lacy does not expressly disclose the pH of the water ice confection.
Lometillo teaches water ice products (paragraph [0006]).  The products may have a pH of 3-5 (paragraphs [0068] and [0070]), which overlaps the presently claimed pH value of below 4.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Based upon the fact Lacy and Lometillo similarly teach water ice compositions, Lometillo teaches the pH of the water ice products may be adjusted dependent on the desired tartness and flavor profile of the final product (paragraphs [0068] and [0070]), and the flavor profile and desired level of tartness of the water ice confection is a matter of choice and does not provide a patentable feature over the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed pH range, from the range disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 31, Lacy does not expressly disclose the water ice confection has an overrun in a range of 20 to 250%.
Saikali teaches ice confection compositions, including water ice (paragraphs [0020] and [0039]).  The ice confection compositions have an overrun in the range of 0 to 200% when formulated as a water ice or sorbet and an overrun in the range of 20 to 250% when formulated as an ice cream product [0066]).
Given that Saikali and Lacy similarly teach preparing reduced sugar ice confections with pleasant taste and texture without using sugar alcohols/polyols or intense sweeteners (Saikali: paragraphs [0011]-[0013]; and Lacy: paragraphs [0001], [0014]-[0016], [0019], and [0049]) and Lacy teaches the ice confection may be unaerated (an overrun of less than 20%) or aerated (paragraph [0034]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed overrun range, from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Response to Arguments
Applicant’s arguments filed March 9, 2022 have been fully considered. 
Due to the amendments to the claims, the claim objection as well as the 35 USC 112 rejection in the previous Office action have been withdrawn (P5).  However, the 35 USC 112 rejection above is necessitated by the amendments made to the claims.
Applicant’s arguments with respect to Lacy, Lometillo, and Saikali have been fully considered, but they are unpersuasive.
Applicant argues the cited references alone or in combination fail to render obvious the present claims. For example, the cited references collectively do not disclose or suggest 0 to 1 wt. % of the total frozen water ice composition is fructose.  That is, Lacy actually teaches that at least 2% fructose by weight of the ice confection (preferably at least 3%, more preferably at least 4%) is needed to provide sufficient sweetness, and the statement that it is preferred that there is less than 12, 10, or 9 wt % fructose in a later part of the cited paragraph should be understood in this context (e.g., as only discussing the upper limit when the lower limit is 2 wt %).  This interpretation is supported by the fact that Claim 4 of Lacy states "the sugars comprise from 2% to 12% fructose by weight of the ice confection." Also, all the example compositions in Table 2 of Lacy include from 4 to 11.8 wt % fructose. Therefore, Lacy, as a whole, actually teaches and suggests that the ice confection of Lacy include 2% to 12% fructose by weight of the ice confection.  Moreover, the primary object of Lacy is to provide "ice confections with low levels of sugars but with excellent palatability [that] can be formulated even without the use of non- saccharide sweeteners." Lacy, paragraph [0019]. (emphasis added). Also, Lacy specifically states that "[f]ructose has a high relative sweetness and it has been found that at levels of at least 2% by weight of the ice confection, preferably at least 3%, more preferably at least 4%, the fructose (in combination with other saccharides) provides sufficient sweetness to negate the need for non- saccharide sweeteners." Lacy, paragraph [0019]. (emphasis added). Therefore, in view of Lacy, one skilled in the art would have been led to include at least 2 wt % fructose in the composition. Accordingly, Lacy does not disclose 0 to 1 wt. % of the total frozen water ice composition is fructose, and the frozen water ice composition contains no added fructose, as required by claim 1 (P6-P7).
Examiner disagrees.  While the examples (Table 2) and dependent claim 4 (P5) of Lacy teaches the ice confection comprises from 2% to 12% fructose, Lacy is not limited to these examples and preferred embodiments since the reference also teaches Lacy teaches there is less than 9% of fructose by weight of the ice confection (paragraph [0025]) which includes 0 and encompasses the claimed range.  A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. e.g., In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). Applicant is reminded disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  “Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright
Applicant argues no other cited art remedies the above-discussed deficiencies of Lacy.  Lometillo and Saikali are silent with respect to 0 to 1 wt. % of the total frozen water ice composition being fructose, and the frozen water ice composition containing no added fructose, as required by Claim 1. In fact, Saikali specifically teaches that "[p]referably, the amount of fructose in the ice confection composition of the present invention is in a range of 2 to 10 wt.-% based on the total composition." Saikali, paragraph [0048]. Thus, the skilled artisan would not have modified Lacy with these references alone or in combination to somehow arrive at the present claims (P7-P8).
Examiner disagrees.  As discussed above, Lacy is relied upon for the teachings of the claimed fructose quantities.  While Lometillo and Saikali do not disclose all the features of the presently claimed invention, Lometillo and Saikali are used as teaching references, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 
Additionally, Applicant is reminded as stated in MPEP 2145 III., “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.” In re Keller, 642 F.2d 413, 425 (CCPA 1981). See also In re Sneed 710 F.2d 1544, 1550 (Fed. Cir. 1983) (“[I]I is not necessarily that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt
Applicant argues the cited references collectively do not disclose or suggest the frozen water ice composition has a total energy content below 170 Kcal per 100g of the frozen water ice composition.  Even though Saikali allegedly discloses an energy density of 40 to 160 kcal/100 g, there is no evidence whatsoever that the types and amounts of the ingredients of the composition of Lacy, even as modified by Lometillo, would result in the energy density as disclosed by Saikali.  Lacy is completely silent with respect to the total energy content of the ice confection of Lacy. The cited paragraphs of Lacy do not support the proposition that Lacy teaches the energy of the ice confection is a function of the types and amounts of the ingredients selected. Moreover, the term "energy" is never mentioned in Lometillo. Thus, the skilled artisan would not have modified Lacy with Lometillo and/or Saikali alone or in combination to somehow arrive at the present claims (P6 and P8-P9).
Examiner disagrees.  While Lacy does not expressly disclose the total energy content of the frozen ice confection, Saikali (paragraphs [0020], [0039], and [0067]) is relied upon for these teachings as discussed above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed energy range of 40 to 160 kcal/100 g of Saikali, including the instantly claimed range of a total energy content of below 170 Kcal per 100 g, with the expectation of successfully preparing a functional frozen water ice composition.  One of ordinary skill in the art would have been motivated to do so because Saikali and Lacy similarly teach preparing reduced sugar ice confections with pleasant taste and texture without using sugar alcohols/polyols or intense sweeteners (Saikali: paragraphs [0011]-[0013]; and Lacy: paragraphs [0001], [0014]-[0016], [0019], and [0049]), the Lacy: paragraphs [0010]-[0013], [0019], and [0049]), and the claimed combination of ingredients and quantities thereof have been taught in Lacy as previously discussed (Abstract; paragraphs [0020], [0024]-[0029], [0045], and [0046]; and Table 2, P4).  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793